   Case: 3:19-cv-01008-jdp Document #: 32 Filed: 04/07/21 Page 1 of 2



            IN THE UNITED STATES DISTRICT COURT
           FOR THE WESTERN DISTRICT OF WISCONSIN



JAMES L. LUMPKIN,

                        Petitioner-Appellant,

      v.                                        Case No. 19-CV-01008-jdp

GRANT BERG,

                        Respondent-Appellee.


                         NOTICE OF APPEAL

      James L. Lumpkin, through his undersigned attorney, hereby

gives notice pursuant to FED. R. APP. P. 3(c) and 4(a) that he appeals the

order and judgment denying his petition for a writ of habeas corpus

entered on March 15, 2021, in the United States District Court for the

Western District of Wisconsin, the Honorable James D. Peterson,

presiding. Mr. Lumpkin takes this appeal to the United States Court of

Appeals for the Seventh Circuit.

      With this notice of appeal, Mr. Lumpkin also files a combined

docketing and disclosure statement required by CIRCUIT RULE 3 (7th

Cir.) and CIRCUIT RULE 26.1, as well as a motion to proceed in forma

pauperis. FED. R. APP. P. 24(a)(1).
Case: 3:19-cv-01008-jdp Document #: 32 Filed: 04/07/21 Page 2 of 2




  Dated this 7th day of April, 2021.



                          Respectfully submitted,
                          James L. Lumpkin, by his attorney


                           /s/ Thomas B. Aquino
                          THOMAS B. AQUINO
                          Assistant State Public Defender
                          Office of the State Public Defender
                          Post Office Box 7862
                          Madison, WI 53707-7862
                          (608) 266-1971
                          aquinot@opd.wi.gov




                               -2-
